                                          Case 5:17-cv-00072-BLF Document 733 Filed 10/23/20 Page 1 of 1




                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5                                       SAN JOSE DIVISION

                                   6

                                   7    FINJAN LLC,                                      Case No. 17-cv-00072-BLF
                                   8                  Plaintiff,
                                                                                         ORDER CONTINUING TRIAL TO
                                   9            v.                                       JANUARY 11, 2021, SETTING JURY
                                                                                         INSTRUCTION CONFERENCE
                                  10    CISCO SYSTEMS INC.,
                                  11                  Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The Court CONTINUES the jury trail currently set to start on November 2, 2020 to

                                  14   January 11, 2021. The Court SETS the jury instruction conference for January 8, 2021 at 9:00am.

                                  15          IT IS SO ORDERED.

                                  16

                                  17   Dated: October 23, 2020

                                  18                                                 ______________________________________
                                                                                     BETH LABSON FREEMAN
                                  19                                                 United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
